Per Curiam:
We think there was no evidence to justify the verdict of the jury that the defendant was negligent or that it could have anticipated such an accident as occurred and which resulted in the death of the plaintiff’s intestate. The judgment is, therefore, reversed, with costs, and the complaint dismissed, with costs. Present—Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ.; Laughlin, J., dissented and voted for affirmance. Judgment and order reversed, with costs, and complaint dismissed, with costs.